Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ arguments and amendments, filed July 25, 2022 have been fully considered and they are not persuasive.  The following rejections are reiterated or newly applied as necessitated by amendment.  They constitute the complete set of rejections and presently being applied to the instant application. 

Status of the Claims
Claims 1-15 are under examination. 


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. 
Claims 1-15 are directed to method of predicting a value of a parameter of a coagulation system. As described in Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S._, 134 S. Cr. 2347, 110 U.S.P.Q.2d 1976 (2014), a two-step analysis is required in considering the patent eligibility of the claimed subject matter. The first step requires determining if the claimed subject matter is directed to a judicial exception. The instant claims require the receiving initial values of the parameters, receiving a value of the parameter, selecting a parameter sensitive to the effects of the anticoagulant, predicting the value of the parameter based on a pharmacokinetic and pharmacodynamic model and the received values, where the parameters are used to optimize the pharmacokinetic and pharmacodynamic model, and repeating the step of predicting the values unit the occurrence of a predetermined event.  These steps are drawn to mathematical algorithm.  Dependent claims 2-11 and 13-15 include additional steps for the mathematical algorithm.  The courts have found mathematical algorithms to be drawn to the judicial exception of an abstract idea (In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). Thus, the instant claims are drawn to a judicial exception.
This judicial exception is not integrated into a practical application. The instant claims do not recite an element that reflects an improvement in the functioning of a computer or other technology, an element that applies the judicial exception to affect a particular treatment, an element that implements the judicial exception with a particular machine, or an element that effects a transformation of a particular article to a different state or thing.  The instant claims recite additional elements of a computer, user interface, computer program, computer readable medium, and processor.  However, the claims do not recite any structural limitations of these elements.  Thus, the instant claims do not recite a particular machine and do not integrate the judicial exception into patent eligible subject matter. 
The second part of the analysis requires determining if the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. The instant claims recite the additional elements of a computer, user interface, computer program, computer readable medium, and processor. These elements are well-understood, routine, and conventional components of a computer for implementing a mathematical algorithm. Reciting such well-understood, routine, and conventional elements do not transform a judicial exception into patent eligible subject matter. In addition, the recitation of the specific types of data to be used in the judicial exception does not transform the abstract idea into a non-abstract idea. (See buySAFE, Inc. v Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed.Cir.2014)). Furthermore, the elements taken as a combination are also well-understood, routine, and conventional, since the elements are merely reciting a computer for implementing a judicial exception. Thus, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Response to Arguments 
4.	Applicants have responded to this rejection by stating that the claimed invention are directed to an improvement of a monitoring of a coagulation interaction with an anticoagulation treatment. However, the steps of monitoring in the claims are data gathering steps followed by a mathematical algorithm.  Data manipulation via mathematical algorithm of gathered data is not an improvement in a technology.  Thus, the instant claims do not offer an improvement in a technology, and the instant claims do not integrate the judicial exception into a practical application.  
This rejection is maintained. 

5.	Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.  
Instant claim 14 is drawn to a computer program, which is a listing of instructions.  A listing of instructions is not a process, machine, manufacture, or composition of matter.  Thus, instant claim 14 is non-statutory.
 Instant claim 15 is drawn to a computer readable medium. However, a computer readable medium also encompasses carrier waves which are non-statutory per se.  Thus, the instant claim is non-statutory. 

Response to Arguments
6.	Applicants have responded to this rejection by amending the claims.  However, the instant claims remain drawn to a computer program and computer readable medium, which does not belong to one of the four categories of patent eligible subject matter.  This rejection is maintained. 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valcke et al. (US 2010/0273738 A1).
Regarding claims 1 and 12 , Valcke et al. teach a method that includes a computer implemented system (abstract) for predicting the value of a parameter of a coagulation system (paragraphs [0034] and [0035]), receiving initial values of the parameters of the system (paragraph [0063]); receiving a value of the parameters of the system (paragraph [0063]); selecting a parameter of the system that is sensitive to the effects of the anticoagulant (paragraphs [0062]-[0064] and [0122]); predicting the value of the parameter of the system based on the current values of the sensitive parameter using the pharmacokinetic and pharmacodynamic model, where the sensitive parameter is used to optimize the pharmacokinetic and pharmacodynamic model (paragraphs [0062]-[0064], [0122] and [0137]); and where the steps of receiving the value of the parameter and predicting the value of the parameter are repeated until an occurrence of a predetermined event (paragraphs [0061]-[0063]). 

Regarding claim 2, Valcke et al. teach where the parameter selected base on sensitivity analysis (i.e. selecting a parameter that is sensitive to the anticoagulant) (paragraph [0026]-[0031]). 

Regarding claim 3, Valcke et al. teach minimizing the difference between the predicted value and the current value in order to optimize the system (paragraphs [0032]-[0035] and [0064]). 

Regarding claim 4, Valcke et al. teach generating samples from the initial values of the parameters as input for the prediction of the value of the parameter of the system (paragraph [0143]). 

Regarding claim 5, Valcke et al. teach where the predicted value is an INR value (claim 27).

Regarding claim 10 and 11, Valcke et al. teach performing an action, such a continuing an anticoagulant to a system, based on the predicted value of the parameter of the system (paragraph [0107])  

Regarding claim 13, Valcke et al. teach a user interface with an input and output (abstract) 

Regarding claims 14 and 15, Valcke et al. teach using a computer which would require a computer program and a computer readable medium (abstract; paragraph [0068]). 

Response to Arguments 
8.	Applicants have responded to this rejection by stating that prior art does not teach an implementation of a pharmacokinetic and pharmacodynamic model, which is a combination of a pharmacokinetic model and pharmacodynamic model.  However, as the claims are written, there is no indication that the pharmacokinetic and pharmacodynamic model are combined.  Furthermore, Valcke et al. teach using data from the pharmacokinetic model to input into the pharmacodynamic model, which may be interpreted as combining the pharmacokinetic model and pharmacodynamic model. (paragraph [0122]).
This rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M, Tu, Th, F 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/             Primary Examiner, Art Unit 1671